Motion of defendant Chamberlain for modification of order of reversal entered December 23, 1913, so as to provide that he be excepted from the operation thereof and in no manner affected thereby denied, without costs, upon the ground that the record on appeal does not show that the defendant Chamberlain was entitled to be heard thereon in this court. If notice of motion for *938judgment on the pleadings made at Special Term should have been given to him, it does not appear that his rights have been prejudiced or in any way affected by the result of that application.